Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be

                                                             FILED
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,                 Jul 05 2012, 9:14 am
collateral estoppel, or the law of the
case.
                                                                  CLERK
                                                                of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

EVAN B. BRODERICK                                GREGORY F. ZOELLER
Anderson, Indiana                                Attorney General of Indiana

                                                 JOSEPH Y. HO
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MANDY LITTLE,                                    )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 48A04-1110-CR-592
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MADISON CIRCUIT COURT
                         The Honorable David A. Happe, Judge
                            Cause No. 48D04-1103-FD-481


                                        July 5, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Judge
                               STATEMENT OF THE CASE

         Mandy Little appeals her sentence following a plea of guilty to class D felony

operating a vehicle while intoxicated.1

         We affirm.

                                           ISSUE

     Whether Little’s sentence is inappropriate pursuant to Indiana Appellate Rule 7(B).

                                           FACTS

         On March 19, 2011, an Anderson police officer received a dispatch regarding a

possibly intoxicated driver. The officer subsequently observed Little fail to stop at a stop

sign and therefore initiated a traffic stop of Little. The officer noted that Little had a pill

bottle of Xanax in her lap. Little failed multiple field sobriety tests, and a chemical test

later revealed that she had a blood-alcohol content of .09 percent.

         On March 21, 2011, the State charged Little with Count 1, operating a vehicle

with a blood-alcohol content greater than .08 percent but less than .15 percent, a class C

misdemeanor; and Count 2, operating a vehicle while intoxicated as a class D felony. On

May 20, 2011, the State filed an amended information, alleging Little to be an habitual

substance offender. On June 22, 2011, however, the State filed a motion to dismiss the

habitual substance offender allegation, which the trial court granted.

         Subsequently, the State and Little entered into a plea agreement, whereby Little

agreed to plead guilty to Count 2, and the State agreed to dismiss Count 1. As to
1
    Ind. Code § 9-30-5-3.

                                              2
sentencing, the parties agree to a total sentence of twenty-four months, with no more than

eighteen months to be executed and the trial court to determine Little’s placement.

       The trial court held a guilty plea hearing on August 29, 2011, after which the trial

court ordered a presentence investigation report (“PSI”). The trial court accepted the

guilty plea and held a sentencing hearing on October 4, 2011.

       According to the PSI, Little had been convicted twice of public intoxication in

Randolph County in 2008.       The PSI also showed that on June 8, 2009, Little was

convicted of class B felony dealing a narcotic drug and class C felony neglect of a

dependent in Delaware County under Cause Number 18C02-0803-FB-008 (“Cause No.

008”). The trial court in that case sentenced Little to three years in the Department of

Correction (the “DOC”), a sentence which it stayed pending Little’s successful

completion of the Delaware County Forensic Diversion Program, also known as Drug

Court. On September 21, 2009, however, the State filed a violation of Drug Court after

Little was convicted of class D felony operating a vehicle while intoxicated, endangering

a person, in Delaware County under Cause Number 18C01-0909-FD-100. Thereafter, on

February 1, 2010, the trial court reinstated Little’s placement in Drug Court. Following

Little’s arrest for the current offense, however, the State filed another violation of Drug

Court and issued a warrant for Little’s arrest. On September 1, 2011, the trial court

sentenced Little to three years in the DOC under Cause No. 008.

       During the sentencing hearing, Little requested in-home detention, arguing that

incarceration would impose a hardship on her three children. The trial court sentenced

                                            3
Little to twenty-four months in the DOC and ordered that eighteen months be executed,

with twelve months served in the DOC and the remaining six months be served on in-

home detention.         The trial court further ordered that Little’s sentence be served

consecutive to that under Cause No. 008.

                                               DECISION

        Little asserts that her sentence is inappropriate.2 Specifically, she argues that the

trial court’s “decision to place her in the [DOC] for an additional twelve months (12)

consecutive to her thirty-six (36) month sentence” under Cause No. 008 is inappropriate.

Little’s Br. at 9.

        We may revise a sentence if it is inappropriate in light of the nature of the offense

and the character of the offender. Ind. Appellate Rule 7(B). It is the defendant’s burden

to “‘persuade the appellate court that his or her sentence has met th[e] inappropriateness


2
   Little also suggests that the trial court failed to consider the hardship her incarceration would impose on
her dependents as a mitigator. She, however, has waived any argument regarding whether the trial court
abused its discretion by failing to find this as a mitigating circumstance. See Ind. Appellate Rule
46(A)(8)(a) (“Each contention must be supported by citations to the authorities . . . .”); see also Lyles v.
State, 834 N.E.2d 1035, 1050 (Ind. Ct. App. 2005) (“A party waives an issue where the party fails to
develop a cogent argument or provide adequate citation to authority and portions of the record.”), trans.
denied. Waiver notwithstanding, we note that a trial court is not required to find that a defendant’s
incarceration would result in an undue hardship on her dependents. Benefield v. State, 904 N.E.2d 239,
247 (Ind. Ct. App. 2009), trans. denied. “Many persons convicted of crimes have dependents and, absent
special circumstances showing that the hardship to them is ‘undue,’ a trial court does not abuse its
discretion by not finding this to be a mitigating factor.” Id.
          Here, the record shows that Little’s children reside with Little’s mother, that Little has not been
employed since 2009, and that she receives child support and survivor’s benefits on behalf of the children.
Thus, the record does not support any argument that the trial court may have disregarded a significant
mitigating circumstance. As Little presents no evidence of special circumstances, we cannot say that the
trial court abused its discretion in failing to find that incarceration would impose an undue hardship on
Little’s dependents.



                                                      4
standard of review.’” Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007) (quoting

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006)), clarified on reh’g, 875 N.E.2d

218 (Ind. 2007).

       In considering the appropriateness of a sentence, this court is not constricted to

considering “only the appropriateness of the aggregate length of the sentence without

considering also whether a portion of the sentence is ordered suspended or otherwise

crafted using any of the variety of sentencing tools available to the trial judge.” Davidson

v. State, 926 N.E.2d 1023, 1025 (Ind. 2010).

       [I]t will be quite difficult for a defendant to prevail on a claim that the
       placement of his sentence is inappropriate. This is because the question
       under Appellate Rule 7(B) is not whether another sentence is more
       appropriate; rather, the question is whether the sentence imposed is
       inappropriate. A defendant challenging the placement of a sentence must
       convince us that the given placement is itself inappropriate.

King v. State, 894 N.E.2d 265, 267-68 (Ind. Ct. App. 2008) (citations omitted).

       In determining whether a sentence is inappropriate, the advisory sentence “is the

starting point the Legislature has selected as an appropriate sentence for the crime

committed.” Childress, 848 N.E.2d at 1081. “A person who commits a Class D felony

shall be imprisoned for a fixed term of between six (6) months and three (3) years, with

the advisory sentence being one and one-half (1 ½ ) years.” I.C. § 35-50-2-7. Again, the

trial court in this case sentenced Little to twelve months in the DOC and six months on

in-home detention.




                                             5
        As to Little’s offense, the record shows that she drove impaired and ran a stop

sign.   Although the nature of the offense may not be particularly egregious when

considered in isolation, the same cannot be said when it is considered with Little’s prior

history, which includes a conviction for operating a vehicle while intoxicated,

endangering a person; two convictions for public intoxication; and drug-related

convictions, all over a period of only three years.

        Furthermore, Little committed the current offense while participating in Drug

Court. It is therefore clear that Little has little regard for the law and any prior leniency

has had no effect on her. Little has not persuaded us that serving a portion of her

executed sentence in the DOC is inappropriate.

        Affirmed.

RILEY, J., and NAJAM, J., concur.




                                              6